Opinion issued August 23, 2007
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00673-CV



IN RE BNSF RAILWAY COMPANY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	On August 10, 2007, by petition for writ of mandamus, relator, BNSF Railway
Company, challenged the trial court's (1) July 5, 2007 order compelling responses to
plaintiff's second motion for production and the trial court's August 3, 2007 order
that relator comply with the court's prior order no later than August 10, 2007.  Relator
also moved for a stay of the underlying proceedings.
	We deny the motion for emergency temporary relief.
	We deny the petition for writ of mandamus.
 PER CURIAM


Panel consists of Chief Justice Radack and Justices Taft and Keyes.
 
1.            
            -